Title: To George Washington from Colonel David Henley, 23 November 1778
From: Henley, David
To: Washington, George


  
    Sir
    Bedford [N.Y.] 23th Novemr 1778
  
I receivd your Letter of the 20 Inst. and one Inclosed for Sir Harry Clinton, which I forwarded by a flag—I now inclose to your Excellency the Information from some Deserters, which accounts seem to agree, that part of the British Fleet under Admiral Byron has return’d to York, and that they have sufferd greatly in a Storm: that they have relanded part of their troops again on Long Island, and are Building Hutts for their Winter Quarters.
I expect daily some information that may be particular, and of Consequence. I am with all due Respect Your Excellencys most Obdt Hum. Servt

  David Henley

